DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Um et al. (US 10310079 B1) and in view of Langnes et al. (US 20200032639 A1).

Regarding claim 1, Um teaches a system for classifying telecommunication signals, comprising: 
a computing device comprising a memory and a processor (Um, Fig. 1, storage/memory device 156 and processor 152); and 
a telecommunication signal classifier (Um, Fig. 1, classifier 162), comprising a plurality of programming instructions stored in the memory of (Um, Fig. 1 and Col. 4, code for execution), and operating on the processor of, the computing device, wherein the plurality of programming instructions, when operating on the processor, causes the computing device to: 
receive signal information (Um, Fig. 5, CSI stream included RSSI data (block 504) and Col. 2 Lines 40-55); 
process the signal information through an image processing algorithm in the time domain to produce a first compact dataset (Um, Fig. 5, blocks 524-528 and Col. 9, generate statistic parameter values in time domain); 
transform the signal information into the frequency domain (Um, Fig. 5, block 516 and Col. 8, executing a fast Fourier transform (FFT) on the pre-processed data to generate a data stream in frequency domain); 
process the signal information through the image processing algorithm in the frequency domain to produce a second compact dataset (Um, Fig. 5, block 520 and Col. 9, extracting frequency components from the data stream in the frequency domain, e.g., the Doppler spectrum matrix, H.sub.freq, which are indicative of movement of a human, to generate Doppler spectrum data); and 
use the first and second compact datasets (Um, Fig. 5, block 532) to train machine learning algorithms (Um, Fig. 5, block 540 and Col. 11, to generate a trained supervised machine learning model) to detect, (Um, Fig. 5, blocks 588, 590, 594 and Col. 12, processing device classifying, via execution of the trained supervised ML model results in a presence detection or detection of idle channels).
Um does not specifically mention “identify”.  However, the signal/channel must be identified for the results in presence detection or detection of idle channels as evidence by Langnes “Par. 66, analysis include comparing one or more thresholds or references to determine if a specific signal is present”.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing data of the claimed invention to incorporate the above teaching as taught by Langnes to identify a specific signal.

Regarding claim 2, method of claim 2 is performed by the apparatus of claim 1.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 1 (apparatus) for the method of claim 2.


Response to Arguments
Applicant's arguments with respect to claims 1 and 2 have been considered but are moot in view of new ground(s) of rejection.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDY HUYEN TRANDAI whose telephone number is (571)270-1914. The examiner can normally be reached Monday-Thurs 9AM-6:30PM and Friday 8AM-Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L. Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cindy Trandai/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        9/28/2022